UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2391


FAYE BEATRICE HAYES,

                    Plaintiff - Appellant,

             v.

TERRI GORMAN, Official Capacity Individual Capacity; SEAN ADGERSON,
Individual Capacity Official Capacity; JAMES C. NEWTON, SR., Individual
Capacity Official Capacity; BART P. PLANO, Individual Capacity Official
Capacity; WILLIAM ROMMEL, Individual Capacity Official Capacity; MASS
TRANSIT ADMINISTRATION, Official Capacity Individual Capacity; STATE
OF MARYLAND,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-00691-RDB)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Faye Beatrice Hayes, Appellant Pro Se. Eric Scott Hartwig, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Faye Beatrice Hayes appeals the district court’s order entering judgment in favor

of Defendants on Hayes’ several civil claims against them, including discrimination and

retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018). Confining our review to the

issues raised in Hayes’ informal brief, see 4th Cir. R. 34(b), we have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order. See Hayes

v. Gorman, No. 1:18-cv-00691-RDB (D. Md. Nov. 6, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2